

114 HR 5583 IH: University Regulation Streamlining and Harmonization Act of 2016
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5583IN THE HOUSE OF REPRESENTATIVESJune 24, 2016Mr. Lipinski (for himself, Ms. Eddie Bernice Johnson of Texas, and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo streamline and harmonize Federal research regulations on institutions of higher education, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the University Regulation Streamlining and Harmonization Act of 2016. 2.FindingsCongress finds the following:
 (1)The partnership between the Federal Government and institutions of higher education, affiliated medical centers, and independent research institutes has been enormously beneficial for the Nation, providing economic growth, a highly skilled workforce, and discoveries that have improved people’s lives.
 (2)Regulation of federally funded research institutions, when done efficiently, serves to ensure that taxpayer dollars are spent wisely and that human and animal research subjects are treated ethically.
 (3)A survey conducted by the Federal Demonstration Partnership in 2012 found that 42 percent of faculty time related to the conduct of federally funded research at research institutions is spent on activities other than research, with 19.3 percent specifically related to administrative activities.
 (4)A study of the Federal regulatory impact on institutes of higher education led by Vanderbilt University involving 13 public and private universities estimated that the total cost of compliance with research regulations for all research institutions ranged from 11 to 25 percent of total research expenditures and reached an estimated 10 billion dollars across the country.
 (5)Advances in technology, recordkeeping, and internal controls allow awardees to document charges to Federal awards for salaries and wages in increasingly efficient ways, including through payroll certification, which can increase accountability and reduce burdens relative to personal activity reports.
 (6)Past efforts by the Federal Government, in particular through the Uniform Guidance implemented by the Office of Management and Budget in 2014, have made progress in reducing regulatory burdens. However, problems still remain as noted by the National Academies’ report in September of 2015, which found that continuing expansion of the Federal regulatory system and its ever-growing requirements are diminishing the effectiveness of the nation’s research investment by directing investigators’ time away from research.
 (7)Streamlining research regulations and moving toward harmonized regulations based on data-driven cost-benefit analyses across Federal research funding agencies will help maximize the impact of research dollars while minimizing waste, fraud, and abuse.
 3.DefinitionsIn this Act: (1)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.
 (2)Federal research funding agencyIn this Act, the term Federal research funding agency means a Federal agency that has an annual extramural research budget of greater than 100 million dollars.
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (4)Research institutionThe term research institution means an institution of higher education, a medical center affiliated with an institution of higher education, independent research institution, or other nonprofit organization that receives funding from a Federal research funding agency for research purposes.
			4.Research Policy Board
 (a)In generalNot later than one year after the date of the enactment of this Act, the Director of the Office of Management and Budget, in coordination with the Director of the Office of Science and Technology Policy, shall establish a Research Policy Board (in this section referred to as the Board) to review proposed Federal regulations as well as major policies and guidance governing the conduct of scientific and engineering research at research institutions.
 (b)MembershipThe Board shall be composed of no more than 15 members, including— (1)representatives from nonprofit associations representing research institutions;
 (2)administrators from research institutions; (3)stakeholders from the scientific and engineering research community, including at least one externally funded researcher who does not hold an administrative position; and
 (4)senior research policy officials from Federal research funding agencies capable of addressing a broad range of policy issues regarding the conduct of academic research and with significant input into that agency’s decisionmaking regarding the regulatory process, including representatives from—
 (A)the National Institutes of Health; (B)the National Science Foundation; and
 (C)the Department of Defense. (c)CompensationMembers of the Board from organizations outside the Federal Government shall serve in a representative capacity and shall not be appointed as a special government employee or receive a salary as a Federal employee, but may receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (d)Co-ChairsThe Board shall be co-chaired by— (1)the Associate Administrator for the Academic Research Enterprise, appointed pursuant to subsection (g); and
 (2)a member of the Board who satisfies the criteria described in paragraph (1), (2), or (3) of subsection (b), appointed by the President.
 (e)DutiesIn general, the Board shall— (1)provide advice to the Director of the Office of Management and Budget, the Director of the Office of Science and Technology Policy, and the heads of Federal research funding agencies on actions that each could take to make Federal regulation of the academic research enterprise more efficient and less burdensome;
 (2)promote a comprehensive approach to regulating the academic research enterprise at the Federal level and to improve and maintain a Federal regulatory environment that is conducive to efficient performance of the Federal-university research partnership, including identification of regulations that are duplicative or impose significant costs or unnecessary burdens;
 (3)meet not less than semiannually; (4)facilitate efforts within the Federal Government to coordinate new and existing regulations, policies, guidance, and application and reporting formats;
 (5)review existing regulations, policies, and guidance documents that may be outmoded, ineffective, insufficient, or excessively burdensome, with the goal of modifying, streamlining, or repealing, as needed;
 (6)identify legislative mandates that Federal agencies and research institutions believe are unnecessary or outdated;
 (7)recommend ad hoc working groups to address particular regulations, policies, and guidance documents reviewed or identified by the Board under paragraph (5) or (6) governing the research enterprise that are under development or targeted for reform;
 (8)provide for coordination of regulations among Federal agencies and maximize consultation with the groups affected by Federal research regulations at an early stage;
 (9)assist research agencies in fostering a culture of integrity at research institutions in order to achieve the highest standards in institutional and individual behavior; and
 (10)submit to the Committee on Health, Education, Labor, and Pensions, the Committee on Commerce, Science, and Transportation, and the Committee on Homeland Security and Government Affairs of the Senate, and the Committee on Energy and Commerce, the Committee on Science, Space, and Technology, and the Committee on Oversight and Government Reform of the House of Representatives, an annual report on progress made by the Board toward reforming and streamlining research regulations, policies, and guidance documents, and make such report publicly available.
 (f)Submission of Regulatory PlansThe head of each Federal research funding agency shall— (1)provide to the Board a regulatory plan, to be updated annually, with regulations, policies, and guidance documents that the agency head expects to issue in proposed or final form during the upcoming fiscal year to facilitate review by the Board;
 (2)include, to the extent possible, alternatives to be considered and preliminary estimates of costs and benefits of the items contained in the plan; and
 (3)submit to the Board draft regulatory actions, policies, and guidance documents as the documents become available.
 (g)Associate Administrator for the Academic Research EnterpriseNot later than one year after the date of the enactment of this Act, the President, after consultation with the Director of the Office of Management and Budget and the Director of the Office of Science and Technology Policy, shall appoint from among the current full-time equivalent employees or individuals employed pursuant to the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 note) within the Office of Information and Regulatory Affairs an Associate Administrator for the Academic Research Enterprise. The Associate Administrator shall—
 (1)serve as a liaison between the Office of Information and Regulatory Affairs and the Office of Science and Technology Policy;
 (2)act as Co-Chair of the Board; (3)meet with representatives from Federal agencies, research institutions, and other Federal and non-Federal stakeholder entities relevant to the Federal research enterprise several times per year; and
 (4)establish working groups from the members of the Board, which may include non-Board members with relevant expertise to working groups as recommended by the Board, to address particular regulations, policies, and guidance documents governing the Federal research enterprise that are under development or targeted for reform by the Board.
 (h)Applicability of FACAThe Research Policy Board shall be treated as an advisory committee subject to the Federal Advisory Committee Act.
 (i)Comptroller General ReportNot later than 24 months after the establishment of the Board, and every 24 months thereafter, the Comptroller General shall submit to Congress and make publicly available a report that—
 (1)assesses the performance of the Board, including the quality of collaboration between the non-Federal and Federal members of the Board to advise on the regulatory process (including the development, reform, and harmonization of regulations, policies, and guidance documents), including whether—
 (A)the Federal agency heads presented the regulatory plans required by subsection (f); (B)the non-Federal members had the opportunity to effectively comment on such plans;
 (C)the comments had an impact on the final rules developed; and (D)working groups were established as required by subsection (g)(4);
 (2)makes recommendations for improving collaboration, as necessary, for accomplishing the requirements of this section;
 (3)assesses the degree to which Federal research funding agencies and the Office of Management and Budget take into account the input of the Board when promulgating new regulations, policies, and guidance documents, or harmonizing or reforming existing regulations and policies; and
 (4)considers any other issues which the Comptroller General may find relevant to the performance and purposes of the Board.
 (j)SunsetThe provisions of this section shall expire ten years after the date of enactment of this Act. 5.Exceptions to subrecipient monitoring under the Single Audit Act (a)In generalThe Director of the Office of Management and Budget shall exempt prime grant-receiving institutions from the monitoring of a subrecipient’s single audit of institutional systems and business practices related to the requirements under chapter 75 of title 31, United States Code, if—
 (1)the prime and subrecipient are research institutions subject to audits under such chapter; and (2)the subaward is for the performance of work that is required to be listed on a recipient’s schedule of expenditures of Federal awards.
 (b)Single audit definedIn this section, the term single audit means the practices related to the requirements under chapter 75 of title 31, United States Code, as implemented in part 200 of title 2, Code of Federal Regulations.
			6.Micro-purchase threshold for procurement solicitations by research institutions
 (a)Micro-Purchase thresholdExcept as provided in subsection (b), the threshold for purchases by research institutions using Federal grant funds without requiring competitive quotations shall be not less than $10,000, adjusted periodically to account for inflation.
 (b)Reviews and audits required for higher thresholdThe Director of the Office of Management and Budget may revise the threshold for purchases referred to in subsection (a) to be greater than $10,000 if the Director determines that procurement system reviews and single audits support the higher threshold.
 (c)Strategic sourcing agreementsFor purchases referred to in subsection (a), the Director shall encourage research institutions to use strategic sourcing agreements to assure favorable pricing on high volume, low-cost purchases.
 (d)Additional exception for procurement by noncompetitive proposalsFor a purchase referred to in subsection (a) that exceeds the threshold applicable under subsection (a) or (b), the Director may allow the purchase to be carried out through solicitation of a proposal from only one source, but only if the procurement is necessary for research, scientific, or other programmatic reasons, such as instances in which the purchase is for a specialized service or of a necessary quality that is available only from a single vendor, or if only one vendor can deliver in the required time frame.
 (e)Uniform guidanceThe Director shall revise the Uniform Guidance to conform with the requirements of this section. For purposes of the preceding sentence, the term Uniform Guidance means the uniform administrative requirements, cost principles, and audit requirements for Federal awards contained in part 200 of title 2 of the Code of Federal Regulations.
			7.Shared database of researcher information
 (a)EstablishmentThe Director of the Office of Science and Technology Policy shall establish a working group within the National Science and Technology Council with the responsibility to coordinate Federal research funding agency policies in developing a central database of researcher information, including researchers’ expertise, employment, education, and professional accomplishments, for use by research institutions in applying for research grants from Federal scientific funding agencies.
 (b)ResponsibilitiesThe working group shall— (1)identify the policy issues and barriers that must be addressed in developing such a database;
 (2)ensure that the database provides a single source of information for research profiles across Federal research funding agencies, including, to the extent practicable, information on researchers’ current and pending Federal support, expertise, employment, education professional accomplishments, and other items as appropriate;
 (3)work to reduce the administrative burden associated with Federal grant submission and reporting requirements by use of the database across Federal research funding agencies;
 (4)ensure that the database developed is the least burdensome possible for research institutions applying for Federal grants that still allows for the collection of information necessary for Federal research funding agencies;
 (5)determine whether the database can be made more efficient through linkages to databases developed under the public access plans of Federal research funding agencies (pursuant to the memorandum on Increasing Access to the Results of Federally Funded Scientific Research published by the Office of Science and Technology Policy on February 22, 2013);
 (6)determine how to best leverage resources on researcher information from non-Federal sources such as researcher identifiers;
 (7)ensure that the database cross-references other Federal award databases, including any system of award management operated by the Government Services Administration; and
 (8)recommend a Federal research funding agency to administer the database. (c)Report to congressNot later than one year after the date of enactment of this Act, the Director shall transmit a report to the Committee on Health, Education, Labor, and Pensions, the Committee on Commerce, Science, and Transportation, the Committee on Homeland Security and Government Affairs, the Committee on Energy and Natural Resources, and the Committee on Armed Services of the Senate, and the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Science, Space, and Technology, and the Committee on Oversight and Government Reform of the House of Representatives, describing the actions taken develop the database described in subsection (a).
			8.Modification of duties of Inspectors General at research agencies
 (a)Unresolved Inspector General recommendationThe head of any Federal research funding agency that has received a recommendation from the Inspector General for that agency that the Inspector General determines has not been adequately resolved, shall annually provide to such Inspector General a written explanation why the recommendation has not been acted upon and the status within the agency of resolving the recommendation.
 (b)Agency determinationIf the head of a Federal research funding agency receives a recommendation described in subsection (a) and determines that the recommendation has been adequately resolved, the head of that agency shall be exempt from the requirements of subsection (a) for that recommendation and any substantially similar recommendation after providing the Inspector General for that agency with a written explanation of the determination of the head of the agency.
 (c)Unsustained findingsFor each audit of a research institution conducted by an Inspector General, the Inspector General shall include in each public report, including the semiannual report required under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.), only such disallowed costs found in the audit which are sustained by the head of the agency.
			9.Review of Paperwork Reduction Act estimates
 (a)In generalThe Director of the Office of Management and Budget shall— (1)periodically review estimates of the hours spent by research institutions to meet the burdens imposed by Federal research funding agencies submitted in accordance with subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act); and
 (2)determine whether the estimates of hours are reasonable and based on consistent metrics across Federal research funding agencies.
 (b)Agency response to burden hour estimatesDuring the development of burden hour estimates, the head of the Federal research funding agency developing the estimate shall be required to respond to all comments regarding the reasonableness of burden hour estimates.
 (c)FindingIf the Director determines that the estimates of hours described in subsection (a) for a particular Federal research funding agency is not reasonable and consistent, the head of the agency shall submit to the Director—
 (1)revised estimates; or (2)if the estimates are not revised, a justification for such estimates.
 (d)Burden definedIn this section, the term burden has the meaning given that term in section 3502 of title 44, United States Code. 10.Public Access Working Group dutiesSection 103(b) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6623(b)) is amended—
 (1)in paragraph (9), by striking and at the end; (2)in paragraph (10), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (11)examine the procedures of Federal science agencies regarding requirements for providing public access to the results of federally funded research and identify methods for reducing the burdens of compliance on funded researchers, university research administrators, publishers, and others impacted by agency public access policies..
			